Citation Nr: 1231379	
Decision Date: 09/12/12    Archive Date: 09/19/12

DOCKET NO.  07-17 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for basal cell carcinoma on the tip of the nose with painful scar on the forehead.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Havelka, Counsel

INTRODUCTION

The Veteran retired after serving on active duty from September 1975 to September 1995. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which in part, denied service connection for basal cell carcinoma. 

In October 2008, the Veteran was afforded a personal hearing before the undersigned. A transcript of the hearing is of record. 

In December 2008, the Board remanded the present matter for additional development and due process concerns.  

In November 2010 the Board rendered a decision and denied the Veteran's claim for service connection.  In May 2012 the United States Court of Appeals for Veterans Claims (Court) reversed the Board's decision and ordered service connection to be granted.  


FINDINGS OF FACT

The Court has held that the Veteran's basal cell carcinoma is the result of disease or injury in service.


CONCLUSION OF LAW

Pursuant to Court order, the criteria for service connection for basal cell carcinoma on the tip of the nose with painful scar on the forehead have been met.  38 U.S.C.A. §§ 101(16), 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, (2011).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA is required to meet the notice and duty to assist provisions of 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  Given the favorable outcome below, no prejudice to the Veteran could result from the grant of service connection below.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

When a chronic disease identity is established in service, then a showing of continuity after discharge is not required.  Continuity of symptomatology is required only where the condition noted during service (or in a presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).  The nexus between service and the current disability can be satisfied by medical or lay evidence of continuity of symptomatology and medical evidence of a nexus between the present disability and the symptomatology.  See Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. App. 488, 495 (1997).  

Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d).

At the Board hearing, the Veteran described a history of sun exposure for "quite a few years" while aboard ships in the Caribbean, with no protection.  He further testified that he sustained severe sunburns.  

Post-service medical treatment records show that the Veteran has been diagnosed with basal cell carcinoma, including surgical excision of the cancer from the tip of the nose with the need for a reconstructive flap of skin taken from the forehead.

Medical opinions in support of the Veteran's claim include a January 2005 statement from the private physician who opined that it was more likely than not that the Veteran's skin cancer was related to service based on the close causal relationship between sun exposure and the development of skin cancer.  Following a March 2010 VA examination, the examiner noted that sun exposure contributes to the development of basal cell carcinoma, but it would be impossible to differentiate effects of sun exposure received "while on duty vs [sic] that received while off."  

Upon review in May 2012, the Court determined that evidence of record linked the Veteran's post-service basal cell carcinoma to sun exposure during active service in the Coast Guard and that a preponderance of evidence was not against the claim.  Regardless of whether the VA examiner was referring to on- or off-duty sun exposure or in-service or post-service sun exposure, the inability to differentiate for the purposes of determining which caused the basal cell carcinoma, leads to the conclusion that the effects of sun exposure must be attributed to the Veteran's time in service.  Jones v. Shinseki, 23 Vet. App. 3382 (2010).  Accordingly, service connection for basal cell carcinoma on the tip of the nose with painful scar on the forehead is warranted.


ORDER

Service connection for basal cell carcinoma on the tip of the nose with painful scar on the forehead is granted.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


